Citation Nr: 1508108	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This matter arose on appeal of a January 2009 rating decision by the RO which granted service connection for PTSD and assigned an initial evaluation of 30 percent.  

A subsequent rating decision in December 2012 increased the evaluation for the service-connected PTSD to 100 percent disabling.  Therefore, the period before the Board is from the date of entitlement, July 10, 2008, to the date before the assignment of the 100 percent evaluation, August 9, 2012.


FINDING OF FACT

For the period of July 10, 2008 to August 9, 2012, the Veteran's PTSD has been productive of no more than an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for the assignment of an increased initial evaluation of 70 percent, but no more, for the service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in August 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's increased rating claim, as the January 2009 rating decision granted the Veteran's claim of service connection for PTSD, such claim is now substantiated.

His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, the March 2010 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and a private treating physician's statement.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in October 2008 and August 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  
The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2014).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment,
mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Analysis

As an initial matter, here, the Veteran's service-connected PTSD is currently rated at 100 percent disabling.  A rating decision in December 2012 increased the evaluation for the service-connected PTSD from 30 percent to 100 percent disabling from the date of a VA examination showing the Veteran's condition had worsened.  

Therefore, the period before the Board is from the date of entitlement, July 10, 2008 to the date before the 100 percent evaluation was assigned, August 9, 2012.
The Veteran also has a diagnoses of major depression, nightmare disorder, and alcohol abuse disorder that are attributed to his service-connected PTSD.  

VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be considered.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  For the reasons explained in detail below, the Board finds that a disability rating of 70 percent rating is warranted.  

As noted above, the assignment of a 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The record indicates the Veteran's symptomatology is manifested by suicidal ideation, anxiety, chronic sleep impairment, mild memory loss, irritability, depression, hypervigilance, an exaggerated startle response, and difficulty in establishing and maintaining effective work and social relationships.  See October 2008, January 2009, and August 2012 VA examinations.

The October 2008 and January 2009 VA examinations show the examiners have opined that the Veteran's current symptoms produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Board finds that the impact of the Veteran's service-connected PTSD on his occupational and social function more nearly approximates the degree of impairment contemplated for an initial 70 percent rating.  See 38 C.F.R. § 4.7 (2014).

The Board has also considered the Veteran's entitlement to a 100 percent disability evaluation for the appellate period, however, as detailed below, the evidence does not indicate that this higher evaluation is warranted.  

During a May 2008 private internal medicine consultation, the Veteran reported anxiety, heavy alcohol use, and symptoms of PTSD since his discharge from service.  A July 2008 private internal medicine consultation shows the Veteran reported severe insomnia, anxiety, depression, irritability, and symptoms of PTSD since his discharge.  The Veteran reported a persistent re-experiencing of traumatic events in the Republic of Vietnam.  

The Veteran received a VA examination in October 2008.  During this examination the Veteran reported disturbing memories and dreams of his active duty service in the Republic of Vietnam.  The Veteran reported hypervigilance, severe insomnia, anxiety, depression, and irritability.  The examiner noted passive suicidal ideation.  The Veteran reported that he was planning to retire from his position with the Postal Service after 27 years of employment.  This examiner assigned a GAF score of 50.  See October 2008 VA examination report.

A January 2009 QTC mental status examination showed the VA examiner noted the Veteran experiences a significant chronic sleep impairment, depression, anxiety, and mild memory loss.  The examiner noted the Veteran had a history of physical altercations and irritability resulting in verbal altercations.  The Veteran's affect was noted to be depressed and he was overcome with emotion during the consultation.  The Veteran reported that he had retired from the U.S. Postal Service and that he had worked afterwards as a mail carrier in Bothell and Mill Creek, Washington.  The examiner noted that the Veteran had a history of fleeting suicidal ideation.  This examiner assigned a GAF score of 55.  See January 2009 QTC examination report.

A June 2012 QTC mental status examination showed the Veteran continued to experience ongoing problems with depression, anxiety, social isolation, and alcohol use.  The examiner noted the Veteran had suffered increasing symptoms of PTSD since his retirement.  The examiner noted that the Veteran's PTSD symptoms had increased in severity due to increased duties and expectations of the home, as well as other health issues, such as beginning Metformin for diabetes mellitus type II.  The Veteran reported continuing to experience intrusive thoughts and memories of his service in Vietnam on a daily basis.  This examiner assigned a GAF score of 58.  See June 2012 QTC examination report.

The Veteran received a VA examination in August 2012.  During this examination the Veteran reported a worsening relationship with his spouse, difficulty with social isolation, and increasing symptoms of PTSD, including irritability, anger, depression, and ongoing issues with alcohol and tobacco use.  The examiner noted that the Veteran reported thoughts of injuring himself or others, but there was no imminent threat present.  The Veteran reported active suicidal ideation, however he denied imminent threat.  This examiner opined that the Veteran demonstrated a total occupational and/or social impairment and assigned a GAF score of 55.  See August 2012VA examination report.

The Board finds that the Veteran has not demonstrated the symptoms specified in the 100 percent rating criteria during the period of July 10, 2008 to August 9, 2012.

There is no evidence of gross impairment in thought processes or communication,  persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name contained in the record.  The above referenced treatment records and VA examinations show the Veteran has presented with an appropriate affect in counseling and examination settings.  The Veteran has been observed to have mild memory loss for recent events, but has organization of thought and appeared logical, coherent and goal directed in clinical settings.  

There is no evidence of record indicating persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Board observes that the Veteran has a positive history for suicidal ideation.  However, based on the clinical opinions of the October 2008, January 2009, and August 2012 examiners', the Board finds that the Veteran does not represent an imminent threat or a persistent danger of hurting himself or others.

While the VA examinations and treatment records reveal the Veteran has disturbances in motivation and mood, the Veteran has been successful in establishing and maintaining effective social relationships, managing his financial benefits, and he has not shown a history of poor occupational functioning as a direct result of his PTSD symptoms.  See October 2008 VA examination report.

Further, the Board has considered factors outside the specific ratings criteria, such as the Veteran's isolation and propensity for physical altercations.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

As to occupational impairment, the evidence indicates the Veteran successfully completed 27 years of employment with the U.S. Postal Service and then retired.  While the VA examinations reveal that the Veteran has reported difficulty performing his occupation due to irritability and other symptoms of PTSD, the Veteran reported he had a good relationship with his immediate supervisor.  See October 2008 VA examination report, June 2012 QTC examination report.  Thus, while the Veteran may have had some occupational impairment, the Veteran's symptoms resulted in no more than difficulty in establishing and maintaining effective social relationships.

As to social impairment, the Veteran has reported in treatment records and VA examination reports that he has a stable relationship with his spouse, although, the August 2012 VA examination report shows that this relationship has deteriorated somewhat.  Thus, while the Veteran may have had some social impairment, the Veteran's symptoms resulted in no more than difficulty in establishing and maintaining effective social relationships.

The Board does observe that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 50 and 58.  These GAF scores reflect moderate to severe symptoms.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  The factors listed above, such as, the Veteran's positive work relationship with his supervisor, 28 years of employment with the U.S. Postal Service, and subsequent work as a letter carrier do not demonstrate a total impairment in his occupation due to his PTSD symptoms during the appellate period.  Further, the Veteran has reported he has a stable relationship with his spouse.  Although the Veteran has recently acknowledged difficulty in this relationship, the evidence before the Board does not demonstrate a total social impairment due to his PTSD symptoms during the appellate period.

Therefore, a disability rating in excess of the 70 percent the Board is assigning is not warranted.

Extraschedular Evaluation

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22. at 115 .  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

The first Thun element is not satisfied here.  The Veteran's service-connected PTSD is manifested by suicidal ideation, anxiety, chronic sleep impairment, mild memory loss, irritability, depression, hypervigilance, an exaggerated startle response, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are directly contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to mental disabilities provides disability rating based on these complaints, among other things.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Given the ways in which the rating schedule contemplates mental disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

In summary, the Board concludes that the evidence supports an initial rating of 70 percent for the Veteran's service-connected PTSD.  


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


